Case 9:18-cv-80176-BB Document 114 Entered on FLSD Docket 03/13/2019 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

          plaintiffs,
  v.                                                                   Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/
                                 JOINT DISCOVERY MEMORANDUM
          The parties certify they have complied with the requirements for pre-hearing consultation

  contained in the Court’s Standing Discovery Order. Despite good faith efforts to resolve their

  differences, the following issues require resolution by the Court:

  A.      Defendant’s failure to provide Dave Kleiman’s emails

          Plaintiff: The first request in Plaintiffs first RFP (served May 29, 2018) sought “all

  communications between [Craig Wright] and Dave Kleiman between January 2006 and June

  2013.” These communications may be the most important documents in the case because they will

  shed light on the nature of Craig and Dave’s partnership to develop and release Bitcoin, mine

  bitcoin, and develop intellectual property. They are also the epitome of the Court’s order on these

  first RFP, that Defendant’s initial production focus on the interaction of Dave and Craig.

          Despite agreeing to produce these documents on February 1, 2019, i.e., 40 days ago,

  Defendant has yet to produce a single1 electronically stored email between him and Dave.

  Responding to this request should be simple – Defendant’s ESI vendor simply needs to search all

  ESI for communications from/to any of Dave’s email accounts; accounts Craig corresponded with


  1
   Defendant has produced a small number of paper scans that appear to reflect email communications, but they are
  not ESI and there is therefore no way to validate their authenticity.
Case 9:18-cv-80176-BB Document 114 Entered on FLSD Docket 03/13/2019 Page 2 of 11




  for years. While Plaintiffs understand this review may take some time, Plaintiffs have repeatedly

  asked Defendant’s counsel to provide a date on which they can expect all emails between Dave

  and Craig, to no avail. Having exhausted efforts to coordinate with counsel, Plaintiffs respectfully

  ask this Court order Defendant to produce all email communications between him and Dave by

  March 22, 2019. Given the expedition in the production of Dave Kleiman’s hard drives– a process

  that cost Plaintiffs over $60,000– Plaintiffs believe this request is fair and will significantly help

  them tailor further discovery.

  Defendant: Dr. Wright has been working diligently and in good faith to provide responsive and

  relevant discovery to plaintiffs. As stated during the March 7th discovery conference, Dr. Wright

  prioritized and produced the most relevant hard copy documents for its first production (including

  emails and other communications between Dr. Wright and Dave), and prioritized for processing

  any device that had a user profile for Dr. Wright even before plaintiffs stated any preferences for

  prioritization. Dr. Wright provided proposed search terms to plaintiffs on February 25th; plaintiffs

  only responded to those search terms on March 5. At Dr. Wright’s request, the parties had a meet

  and confer on Monday evening regarding the search terms to run against Dr. Wright’s ESI and

  made some headway. In the meantime, Dr. Wright has populated the documents hitting on search

  terms that are not in dispute into his document review platform. Plaintiffs made their demand for

  immediate production of email communications between Dr. Wright and Dave for the first time

  on Monday. To accommodate plaintiff’s request, Dr. Wright is prioritizing review of the email

  addresses added by plaintiffs to the search terms and will produce responsive documents on a

  rolling basis. In the meantime, Dr. Wright expects to complete his review of non-privileged hard

  copy documents this week and produce the remaining responsive hard copy documents next week.




                                                    2
Case 9:18-cv-80176-BB Document 114 Entered on FLSD Docket 03/13/2019 Page 3 of 11




  B.         Plaintiffs’ second set of requests for production (“RFP”)2
         Plaintiffs’ RFP No. 1. Plaintiffs limited the request to: “produce any documents that existed

  as of 12/31/13 which estimate the value of Defendant’s bitcoin holdings.” This information is

  relevant because Plaintiffs claim anything mined by Dave and Craig is partnership property, Dave

  died in April 2013, so this will help trace the partnership’s bitcoin that existed in 2013. Plaintiffs

  believe this consistent with the Court’s order “I will let you trace forward, not backward.” 2/20/19

  Hr. Tr. 121:9-10.

  Defendant: This Request is not about tracing. It is seeking to determine Dr. Wright’s net worth

  from the creation of cryptocurrency for a period of more than four years at a time that there is no

  judgment against him. It is overly broad, unduly burdensome and harassing by seeking such

  personal financial information such as loan applications, financial statements, tax returns, life

  insurance applications, etc.

         Plaintiffs’ RFP No. 3. Plaintiffs limited the request to: “produce all documents that existed

  as of 12/31/13 that estimate the value of Defendant’s blockchain and bitcoin related IP.” This is

  relevant because Plaintiffs allege that after Dave and Craig partnered to create Satoshi Nakamoto

  and blockchain/bitcoin related IP, Craig stole it. Consequently, it’s relevant for the same “tracing

  forward” purposes mentioned above.

  Defendant has the same objection as he does to RFP No. 1, and sticks to the limitation he

  suggested in his response to this RFP.

         Plaintiffs’ RFP No. 4. Plaintiffs limited the request to: “produce any documents that existed

  as of 12/31/13 that show assignments of bitcoin or blockchain related IP.” This is relevant because

  documents demonstrating the assignment or sale of any intellectual property prior to 2013 will



  2
      Defendant’s responses, which recite the request propounded, are attached hereto as Exhibit A.


                                                             3
Case 9:18-cv-80176-BB Document 114 Entered on FLSD Docket 03/13/2019 Page 4 of 11




  assist in tracing transfers of intellectually property “forward,” as discussed above. For example,

  the IP Deeds of Assignment from September 2013 show Defendant transferring W&K’s IP from

  Craig Wright R&D to various other entities. ECF No. [83-26], at 3; [83-27], at 4; and [83-28], at

  4. Plaintiffs need to trace where that stolen IP went and what it consisted of.

  Defendant sticks to the limitation he suggested in his response to this RFP. As previously stated

  bitcoin and blockchain research are Dr. Wright’s life’s work requesting all information regarding

  that research and assignments of related IP that do not refer or relate to Dave Kleiman (or any trust

  in which he was a trustee or beneficiary) or W&K is both irrelevant and overly broad.

         Plaintiffs’ RFP No. 16, 18-27. Plaintiffs: in each of these requests, Plaintiffs seek a

  specific document the Defendant referenced in an Australian lawsuit where he sued W&K for its

  IP. Documents Craig referenced in that lawsuit are relevant here because Plaintiffs have pled that

  lawsuit was part of Defendant’s fraud. Further, due to the specificity of this request, the discovery

  poses very little burden.

  Defendant: The parties did not specifically meet and confer on these RFPs. Dr. Wright’s position

  is that these Requests are wholly irrelevant and therefore not proportional to the needs of the case.

  While Dr. Wright’s affidavit was used in the Australian lawsuit, the documents sought are

  referenced in an appendix to the affidavit (which only references the one line of the appendix),

  which is actually a response to an ATO request of a company in which neither Dave Kleiman nor

  W&K held any interest. In any event, in response to RFPs 18 and 19, Dr. Wright stated he would

  search for the disk and produce any relevant material on it if located.

         Plaintiffs’ RFP No. 36-37. Plaintiffs: These requests seek documents issued by or

  submitted to, the ATO that mention highly relevant persons. The ATO communications have

  provided Plaintiffs with some of the most relevant evidence to date. Plaintiffs have limited this




                                                    4
Case 9:18-cv-80176-BB Document 114 Entered on FLSD Docket 03/13/2019 Page 5 of 11




  request by removing Ramona Watts, Lynn Wright, Mt. Gox, and Silk Road. The other persons and

  entities are relevant to Plaintiffs’ claims. In fact, Defendant swore that C01n Pty. Ltd, Cloudcroft

  Pty. Ltd, Coin-Exch Pty. Ltd., Demoragan Ltd. Hotwire Preemptive Intelligence Pty. Ltd.,

  Panopticrypt Pty. Ltd, and Pholus Pty., Ltd are “relevant to this lawsuit.” ECF No. [33-3], at 5-6 ¶

  21. Defendant’s objection seeks to delay clearly relevant discovery simply because the Court

  imposed an initial limit to the scope of Plaintiff’s first RFPs.

  Defendant: This Court has already ruled that “the initial tranche of discovery needs to be limited

  to interactions involving Dr. Wright and Mr. Kleiman” (2/20/19 Hrg. Tr. 88:23-25). The Court

  further ruled during the March 7th discovery conference with regard to the companies and trusts

  unrelated to Dave Kleiman or W&K that “So at this point I will stick – I think my prior ruling was

  you didn’t have to produce that yet without prejudice” (3/7/19 Hrg. Tr. 48:7-9).

         Plaintiffs’ RFP No. 40-41. Plaintiffs have limited this request to: “any document that

  makes a record of a conversation between Craig and/or his agents and the ATO that also references

  any of the individuals or entities listed in Nos. 36-37.” These documents are relevant because these

  persons are either patently relevant, or the Defendant has sworn they are.

  Defendant: This Court has already ruled that “the initial tranche of discovery needs to be limited

  to interactions involving Dr. Wright and Mr. Kleiman” (2/20/19 Hrg. Tr. 88:23-25).

         Plaintiffs’ RFP No. 45. This interrogatory seeks communications between the Defendant

  and important witnesses to this case, but only communications about entities that are either patently

  relevant to Plaintiffs’ claims or that the Defendant has sworn are relevant. Plaintiffs agreed to

  narrow the request by removing Romona Watts and Ross Ulbricht from witnesses; and

  cryptocurrency, cryptocurrency mining, silk road, MT Gox, and “any trust” from the subjects.




                                                    5
Case 9:18-cv-80176-BB Document 114 Entered on FLSD Docket 03/13/2019 Page 6 of 11




  Defendant: This Court has already ruled that “the initial tranche of discovery needs to be limited

  to interactions involving Dr. Wright and Mr. Kleiman (2/20/19 Hrg. Tr. 88:23-25).

          Plaintiffs’ RFP No. 57. The parties dispute the permissible timeframe for this request.

  Plaintiffs believe the timeframe for this request should extend until the date the request was made.

  The Court’s order limiting the first set of RFPs to 30 days after the complaint was because

  Plaintiffs’ counsel agreed to that limitation for those RFPs (2/20/19 Hr. Tr. 81:3-13).

  Defendant maintains the Court ordered that the search for responsive documents is limited to

  March 14, 2018 (2/20/19 Hrg. Tr. 81:3-12).3

          Plaintiffs’ RFP No. 60. The parties dispute one subsection of Plaintiff’s narrowed request:

  Plaintiffs seek documents dated before 2014, that relate to both (i) bitcoin mining in the United

  States, and (ii) that mention Uyen Nguyen. Ms. Nguyen is Craig’s agent who retains control over

  the 650K bitcoin held in trust, is the trustee of a trust Plaintiffs allege contains their decedent’s

  bitcoin, is a director/shareholder of companies Defendant has sworn are relevant to the claims, and

  assisted Craig in stealing Plaintiffs assets. This information goes to Plaintiffs’ claims for breach of

  fiduciary duty, breach of partnership duties of loyalty and care, conversion, unjust enrichment, and

  civil theft claims.

  Defendant’s only objections to this RFP relate to Uyen Ngyuen and the definition of You. This

  Court has already ruled that “the initial tranche of discovery needs to be limited to interactions

  involving Dr. Wright and Mr. Kleiman” (2/20/19 Hrg. Tr. 88:23-25).

          Plaintiffs’ RFP No. 62. Plaintiffs narrowed this request to: “produce all documents

  concerning bitcoins mined by Defendant between 1/1/09 and 4/31/13.” Plaintiffs partnership



  3
   For some RFPs, the Court ordered production only through February 14, 2018 (2/20/19 Hrg. Tr. 96:23-97:4, 108:3-
  4), but Dr. Wright is search for documents through March 14, 2018, with the exception of communications with his
  wife, Ramona Watts, which this Court limited to December 31, 2015 (2/20/19 Hrg. Tr. 90:15-16).


                                                         6
Case 9:18-cv-80176-BB Document 114 Entered on FLSD Docket 03/13/2019 Page 7 of 11




  claims means these bitcoins are alleged to be partnership property stolen by Defendant and their

  disclosure facilitates the “tracing forward” authorized by this Court.

  Defendant: This Court has already ruled that “the initial tranche of discovery needs to be limited

  to interactions involving Dr. Wright and Mr. Kleiman” (2/20/19 Hrg. Tr. 88:23-25).

         Plaintiffs’ RFP No. 88. Plaintiffs assert these communications were aimed at selling Satoshi

  Nakamoto’s “life rights” and intellectual property. ECF No. [83-1], at 12-13, 9. Plaintiffs have

  alleged, and Defendant has admitted, that “Satoshi Nakamoto” is one part of the manifestation of

  Dave and Craig’s partnership. Communications aimed at selling those partnership “life rights” and

  intellectual property are relevant to Plaintiffs’ breach of partnership duties of care and loyalty

  claims, their origin story, how the partnership was formed, what become of the partnership’s

  assets.

  Defendant: The parties did not meet and confer regarding this RFP. Dr. Wright maintains that his

  offer to search for communications and documents referencing or relating to Dave Kleiman or

  W&K is in line with the Court’s order on the scope of the initial tranche of discovery (2/20/19

  Hrg. Tr. 88:23-25).

  B.         Plaintiffs’ Third Set of RFP4
         Plaintiffs’ RFP No. 8, 10 12, 13, 14, 15. Plaintiffs: These requests are identical to RFPs

  propounded by Defendant in his Second Set of RFP Nos. 11, 13, 15, 16, 17, 18 respectively. 5 In

  propounding these requests, Defense counsel certified, pursuant to F. R. Civ. P. 26(g)(1)(B), that

  these requests were (i) consistent with the rules, and (ii) not unreasonable or unduly burdensome.

  Inexplicably, counsel now maintains, in conflict with his prior certification, and after Plaintiffs




  4
      Defendant’s responses, which recite the request propounded, are attached hereto as Exhibit B.
  5
      Attached hereto as Exhibit C.


                                                             7
Case 9:18-cv-80176-BB Document 114 Entered on FLSD Docket 03/13/2019 Page 8 of 11




  agreed to produce in response to his requests, that they are “grossly overbroad, unduly

  burdensome, not relevant or proportional to the needs of the case.”

  Defendant: This Court has already ruled that “the initial tranche of discovery needs to be limited

  to interactions involving Dr. Wright and Mr. Kleiman” (2/20/19 Hrg. Tr. 88:23-25). In

  propounding its discovery requests on similar or identical topics to plaintiffs, the requests are

  inherently so limited, therefore there is no conflict in Dr. Wright’s position.

         Plaintiffs’ RFP No. 17. Plaintiffs: this is relevant discovery aimed at bitcoin wallets

  identified in the complaint as being jointly held and now controlled solely by Defendant. Discovery

  into these wallets and what occurred with them is relevant for Plaintiff’s breach of partnership

  duties claims, fiduciary duty claims, and conversion, civil theft, and unjust enrichment claims.

  Defendant: This Court has already ruled that “the initial tranche of discovery needs to be limited

  to interactions involving Dr. Wright and Mr. Kleiman” (2/20/19 Hrg. Tr. 88:23-25), and Dr.

  Wright has agreed to provide all such material.

  C.         Fourth Set of RFP6
             Plaintiffs’ RFP No. 3. Plaintiffs: In an effort to work with Defendant, and before fighting

  over disclosure, Plaintiffs agreed to hold off on the RFP if Defendant would first confirm whether

  any pre-nuptial or post-nuptial agreements exists. Plaintiffs assert these documents, if they exist,

  would be relevant to tracing assets forward.

  Defendant: Questions are not RFPs. Even if such documents exist, Dr. Wright maintains they are

  irrelevant, and requesting production of them is harassing and deeply personal.




  6
      Defendant’s responses, which recite the request propounded, are attached hereto as Exhibit D.


                                                             8
Case 9:18-cv-80176-BB Document 114 Entered on FLSD Docket 03/13/2019 Page 9 of 11




  D.     Defendant’s opposition to scope of early discovery deposition

         Plaintiffs: Plaintiffs’ client is deceased and Defendant is one of the only people with

  knowledge of what happened in this case. As the Court stated, “this is a different case from the

  Madoff case . . . the Madoff case everybody knew where the starting point was. Everybody knew

  where the account to go to to start from.” (2/20/19 Hr. Tr., 112:3-6.) Plaintiffs hope to use an early

  deposition not to test the merits of the case, but to learn about where Plaintiffs should focus their

  discovery efforts; to obtain a basic understanding of where to start. Specifically, Plaintiffs hope to

  obtain basic information about: (i) Defendants’ various trusts and companies, (ii) the accounts

  Dave and Craig used to communicate (email, SMS, skype, phone, etc), (iii) the identity of what

  computers and servers were used by them, or contain relevant data, (iv) the identity of relevant

  witnesses, (v) the types of information held by persons the Defendant has identified as relevant,

  (vi) the joint accounts Dave and Craig held between 2009-2013, etc. To that end, and pursuant to

  the Court’s order to treat this depo like a 30(b)(6) deposition, Plaintiffs proposed the topics

  attached as Exhibit E. Defendant objected. Plaintiffs seek an order permitting inquiry into the

  process based subjects listed in Exhibit E.

  Defendant: Plaintiffs’ proposed topics go far beyond what the Court suggested at the last

  discovery conference and go deep into the merits of the case (3/7/209 Hrg. Tr. 50:9-13, 53:21-

  54:18). Dr. Wright’s position is that appropriate topics for this early deposition including the

  location of potentially responsive material, document retention and destruction policies and habits,

  involvement of Dave Kleiman or W&K in companies or trusts associated with Dr. Wright and a

  basic description of the purpose of the company, names and locations of witnesses with personal

  knowledge of Dave Kleiman’s and Dr. Wright’s personal and professional relationship.




                                                    9
Case 9:18-cv-80176-BB Document 114 Entered on FLSD Docket 03/13/2019 Page 10 of 11




   E.        Defendant’s failure to turn over search term hit report

          Plaintiff: The parties are negotiating search terms. There remain some disputes that will

   require the Court’s attention at a later date. Defendant has already run a hit report on Plaintiffs’

   proposed search terms, but refuses to provide Plaintiff with a copy. Plaintiffs need this report to

   determine the reasonableness of their original search term proposals, and potentially resolve some

   disputes without Court intervention. As Defendant has already generated the report, there is no

   burden associated with emailing it to Plaintiffs. Plaintiffs request the Court order Defendant to turn

   over the report.

   Defendant: During the parties’ Monday evening meet and confer on the search terms to run across

   Dr. Wright’s ESI, Defendant’s counsel stated that they would provide the search term hit report

   based on the parties’ meet and confer (including resolved terms and edited terms) and provided it

   to plaintiffs’ counsel today. The search term hit report on plaintiffs’ initial edits to Dr. Wright’s

   proposed search terms is irrelevant after the meet and confer.



   Respectfully submitted,

    Counsel to Plaintiff Ira Kleiman as                Attorneys for Dr. Craig Wright
    Personal Representative of the Estate
    of David Kleiman and W&K Info                      RIVERO MESTRE LLP
     Defense Research, LLC.                            2525 Ponce de Leon Boulevard, Suite 1000
                                                       Miami, Florida 33134
    s/ Velvel (Devin) Freedman                         Telephone: (305) 445-2500
    Velvel (Devin) Freedman, Esq.                      Fax: (305) 445-2505
    BOIES SCHILLER FLEXNER LLP                         Email: arivero@riveromestre.com
    100 SE Second Street, Suite 2800                   Email: amcgovern@riveromestre.com
    Miami, Florida 33131                               Email: zmarkoe@riveromestre.com
    Telephone: (305) 539-8400                          Email: receptionist@riveromestre.com
    Facsimile: (305) 539-1307
    vfreedman@bsfllp.com                               By: s/ Andres Rivero
                                                       ANDRES RIVERO
    Kyle W. Roche, Esq.                                Florida Bar No. 613819
    Admitted Pro Hac Vice                              AMANDA MCGOVERN
    BOIES SCHILLER FLEXNER LLP                         Florida Bar No. 964263
    333 Main Street                                    ZAHARAH MARKOE
    Armonk, NY10504                                    Florida Bar No. 504734


                                                    10
Case 9:18-cv-80176-BB Document 114 Entered on FLSD Docket 03/13/2019 Page 11 of 11



    Telephone: (914) 749-8200
    Facsimile: (914) 749-8300
    kroche@bsfllp.com


                                   CERTIFICATE OF SERVICE

          I certify that on March 13, 2019, I electronically filed this document with the Clerk of the
   Court using CM/ECF. I also certify that this document is being served today on all counsel of
   record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
   Mail.


                                                                /s/ Velvel (Devin) Freedman
                                                                Velvel (Devin) Freedman




                                                   11
